DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s Argument (on page 2) that a “thinned image” is formed by scanning certain scan lines while skipping intervening scan lines within the same image; the claims include no limitations which explicitly recite this as a feature of the claimed thinned image. The claims do not define any portion of the sample which is not scanned. Claim 1 defines that a scanning positioned is shifted by plural pixels, but it is conceivable that shifting this position may result in an overlap of the beam with another scan line, and it is also possible that the position is shifted by exactly one scan line. The claim does not define that a plurality of pixels which are not scanned are present between adjacent scan lines.
Regarding Applicant’s argument (on page 3) that Ogawa does not disclose generating a thinned image repeatedly scanning the specimen with an electron beam while shifting a scanning position of the electron beam by predetermined plural pixels in a direction perpendicular to the scanning direction; Ogawa shifts the position of the electron beam in both an X and a Y direction by discrete values since figure 5 illustrates that specific coordinate values, shifted from one another in the X and Y directions by a 
Regarding Applicant’s argument (on page 4), with respect to the rejection of claim 2; Applicant does not provide any additional arguments and therefore no additional response is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. U.S. PGPUB No. 2016/0284506.

Regarding claim 1, Ogawa discloses an autofocus method for a scanning electron microscope, comprising: generating a thinned image of a pattern formed on a surface of a specimen (“creating a secondary electron image (SEM image)… and derives the sizes, shapes, and other dimensional features of the patterns from the identified edges” [0034]) by 5repeatedly scanning the specimen with an electron beam (“In Process S308, the processes described above are repeatedly applied to all the coordinates that have been set in Process S301” [0064]) while shifting a scanning position of the electron beam by predetermined plural pixels in a direction perpendicular to a scanning direction (“The field-of-view shifted amount may be measured as a shifted amount of the measurement point 31a in the acquired SEM image” [0062]); performing said generating a thinned image of the pattern plural times (“In Process S308, the processes described above are repeatedly applied to all the coordinates that have been set in Process S301” [0064]), while changing a focal position and an irradiation position of the electron beam (“In Process S306, a SEM image is acquired, and an actual field-of-view shifted amount and defocus amount are measured… the defocus amount is measured as a focus height when the SEM image is focused” [0062]), to generate 10thinned images of the pattern ([0062]); calculating a plurality of sharpness levels of the respective thinned images (“the sharpness of resulting SEM images may be evaluated when a focus value is changed in a stepwise manner” [0063]); and determining an optimum focal position based on the sharpness levels (“… and a focus value at which 

Regarding claim 3, Ogawa discloses that a scanning range of the electron beam when generating the thinned image covers an entire field of view of the 20scanning electron microscope (“electron microscopes for use in measuring and inspecting semiconductor wafers are equipped with an XY stage, in order to observe and inspect an entire area of a wafer” [0086] – “the vibration map is completely created for the entire surface of the wafer” [0097]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. U.S. PGPUB No. 2016/0284506 in view of Khursheed et al. U.S. PGPUB No. 2014/0042317.

Regarding claim 2, Ogawa discloses the claimed invention except that while Ogawa discloses that the focal position is changed (“a SEM image is acquired, and an actual field-of-view shifted amount and defocus amount are measured… the defocus 
Khursheed discloses a method of changing the focal 15position of an electron beam comprising changing a voltage applied to a deflector of the scanning electron microscope to change the focal position (“the voltages V1 and V2 are for controlling the focal point positions of electron rays residing in the lower energy range (i.e. 0 eV to 200 eV), while the voltages V3 to V5 are for controlling the focal point positions of electron rays in the middle energy range (i.e. 200 eV to 1500 eV), whereas V5 and V6 control the focal point positions electron rays belonging to higher energy range (i.e. 1500 eV to 2500 eV” [0035]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogawa with the focal point setting of Khursheed in order to provide a specific mechanism by which the focal point may be controlled in Ogawa, and to utilize a commercially available mechanism (such as the deflector of Khursheed) in order to achieve control over the focal position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JASON L MCCORMACK/Examiner, Art Unit 2881